Order entered May 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01378-CV

                        KANESHA JACKSON GILLIAND, Appellant

                                                 V.

                        DOUGLAS HAROLD CAMPBELL, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-08-20219

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated January 11, 2016, we

notified the official court reporter for the 256th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Our records indicate appellant is entitled to proceed without payment of costs. Therefore,

we ORDER Court Reporter Glenda Johnson to file, within FIFTEEN DAYS of the date of this

order, (1) the reporter’s record; (2) written verification no hearings were recorded; or (3) written
verification that appellant has not requested the record.




                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE